Citation Nr: 0722068	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  96-43 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU) 
for the period prior to November 14, 2003.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel








INTRODUCTION

The veteran had active military service from September 1959 
to August 1961.

This case initially came to the Board of Veteran's Appeal 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In March 1999, the Board 
remanded the veteran's claim for a TDIU to the RO for further 
development.  In a September 2003 decision, the Board denied 
the veteran's claim.

The veteran appealed the Board's September 2003 decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  In that 
litigation, a Joint Motion for Remand was filed by the VA 
General Counsel and the veteran, averring that remand was 
required due to the duty to notify provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  In an Order of May 2004, the 
Court vacated the Board's decision and remanded the matter, 
pursuant to the Joint Motion.  A copy of the Court's Order in 
this matter has been placed in the claims file.

In May 2005, the Board remanded the veteran's claim to the RO 
for further development.

In a November 2006 rating decision, the RO awarded a TDIU, 
effective from November 14, 2003.  Effective that date it was 
determined that, in addition to his back disorder, he now 
manifested a psychiatric disorder due to the back disorder.  
Secondary service connection was granted and a 30 percent 
rating assigned from November 14, 2003.  As such, the Board 
has recharacterized the issue on the decision title page to 
more accurately represent the current status of the veteran's 
claim.




FINDINGS OF FACT

1.  Prior to November 14, 2003, service connection was in 
effect for lumbosacral polyradiculopathy status post lumbar 
laminectomy; lumbar paravertebral myositis (hereinafter 
referred to as a "back disability"), evaluated as 60 
percent disabling from January 2, 1980.  The veteran's 
combined disability evaluation was 60 percent, effective from 
January 2, 1980.

2.  Prior to November 14, 2003, the veteran's service-
connected disability did not preclude him from engaging in 
substantially gainful employment consistent with his 
occupational experience.  He worked with the disorder for 
approximately 30 years, retiring from the police department 
in 1994.


CONCLUSION OF LAW

Prior to November 14, 2003, the criteria for a total rating 
based upon individual unemployability due to service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5103-5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.321, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  However, in the 
instant case, in the November 2006 supplemental statement of 
the case, the RO provided the appellant with notice 
consistent with the Court's holding in Dingess.  Further, as 
the appellant's claim for a TDIU prior to November 14, 2003 
is being denied, no disability rating or effective date will 
be assigned and, as set forth below, there can be no 
possibility of prejudice to her.  As set forth herein, no 
additional notice or development is indicated in the 
appellant's claim. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In a March 2002 letter, the RO informed the appellant of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  Clearly, 
substantial compliance with the VCAA has been achieved in the 
present case.  There can be no question as to the veteran's 
awareness of the provisions of the legislation, since a Joint 
Motion for Remand was filed with the Court after the bill 
became law, and the basis for the remand was compliance with 
the duty to assist and notice provisions of the new law.  In 
addition, the Court provided him a copy of the Order 
remanding his case.  The Board afforded the veteran ample 
time in which to proffer evidence and/or argument after the 
case was returned from the Court.  In a January 2005 letter 
to the veteran, the Board solicited any additional argument 
or evidence that the veteran wished to submit.  He responded 
with a signed statement dated in January 2005.  As well, in 
May 2005, the Board remanded the veteran's claim to the RO 
for further development and, in a May 2005 letter, the RO 
advised the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

Private medical records, dated from August 1995 to June 1999, 
reflect the veteran's treatment for cervical spondylosis and 
herniated nucleus pulposus stenosis cord compression, 
bilateral carpal tunnel syndrome, status post lumbar 
discectomy with spondylosis and radiculopathy.

VA medical records, dated from October 1995 to November 2006, 
describe the veteran's treatment for cervical osteoarthritis, 
discogenic disc disease, cervicodorsal myositis, lumbar 
myositis, right knee osteoarthritis, sinusitis, and 
depressive disorder.

An April 1996 statement from the payroll director of the 
Puerto Rico Police, the veteran's former employer, is to the 
effect that the veteran began employment in August 1964 and 
ended employment on March 31, 1994.  He worked eight hours a 
day and forty hours a week.  It was also noted that no 
concessions were made by reason of age or disability.  The 
veteran received retirement benefits.

In October 1996, the veteran filed a formal claim for a TDIU 
(VA Form 21-8940).  At that time, he stated that his service-
connected spinal disc disorder prevented him from employment.  
He said that his disability affected his full time 
unemployment since 1994, that he last worked full time on 
March 31, 1994, and that he became too disabled to work on 
March 31, 1994.  His last occupation was with the state 
police.  He worked forty hours a week from August 1964 to 
March 31, 1994.  He reportedly lost twelve months from 
illness.  The veteran indicated that he did not leave his 
last job because of disability.  He said that he expected to 
receive disability retirement benefits.  He had not tried to 
obtain employment since he became too disabled to work.  He 
had a high school education.

In November 1996, the veteran submitted an additional VA Form 
21-8940 claim for a TDIU, and reported his service-connected 
back disability prevented him from employment.  At this time, 
he said that his disability affected his full time 
unemployment since March 31, 1994; that he last worked full 
time on March 31, 1994, and that he became too disabled to 
work on March 31, 1994.  The veteran indicated that his last 
occupation was police sergeant.  He worked forty hours a week 
from August 1964 to March 31, 1994.  The veteran further 
stated that he reportedly lost at least four years from 
illness.  He said that he left his last job because of 
disability and he did not expect to receive disability 
retirement benefits.  He reportedly tried to obtain 
employment since he became too disabled to work.  He had a 
high school education.

In a written statement in November 1996, it was indicated 
that the veteran inquired about employment from the author, 
in his business as a sales clerk or a driver delivering 
goods.  The veteran was not given the job because it would 
require the person to be physically in good heath and due to 
the veteran's disability, he could not perform the work of 
loading and unloading boxes of goods.  Another written 
statement from November 1996 indicates that the veteran was 
seen requesting employment, however, as the work was 
delivering goods, the veteran was not in the physical state 
to do so and he was declined employment.

In an April 1997 signed statement, the veteran reported that 
he was forced to retire early because of his service-
connected back disability.

A March 1999 written statement from the veteran's prior 
employer is to the effect that it was certified that the 
veteran worked for the Puerto Rico police and received 
retirement benefits for years of service.  For the last six 
years, because of his back disability, he was assigned to 
office work, since the disability impeded him from performing 
normal street police duties.  He worked on cases in Juvenile 
Affairs on a shift from 8:00 a.m. to 12:00 p.m. and from 1:00 
p.m. to 5:00 p.m.

In June 1999, the veteran reported that he did not receive 
Social Security Administration (SSA) benefits.

On a report of a VA field examination conducted in August 
1999, it was indicated that the veteran completed twelfth 
grade before his military service.  After his discharge, he 
was unemployed for two years.  In 1964, he joined the Puerto 
Rico police and worked there until 1994 when he retired.  The 
findings were that, without previous notification, a social 
and industrial field survey was conducted.  The veteran, his 
wife, and two neighbors were interviewed.  The veteran lived 
in a house in a rural area.  The house was in good condition 
on the outside and inside.  The front yard was on an upward 
slope that was difficult for walking.  The house stairs were 
difficult to climb.  The veteran was dressed in shorts and 
was clean shaven.

Further, the veteran reported that his main complaint was 
episodes of back spasms that made him unable to get out of 
bed, and unable to put on his socks and shoes.  He sometimes 
stayed in bed all day long.  The veteran reported that he 
felt nervous and was jumpy in bed.  His daily activities were 
pacing the house, reading a little, and conversing with his 
neighbors.  The veteran's wife reported that the veteran did 
not sleep well, was jumpy in bed, and had constant back pain.  
The pain worsened to the point where he was unable to put on 
his socks and shoes.  She said that the veteran paced in the 
house constantly and did not do any chores.  The veteran's 
neighbor, who was related to the veteran, reported that the 
veteran conversed with friends when they came to his house.  
He stayed at home most of the time.  He went out of his house 
sparingly and only drove his car to places close to his 
house.  The veteran walked in a bending position.  Another 
neighbor reported that the veteran was a good neighbor and 
was at home most of the time.  Sometimes he did some yard 
work.  No abnormal behavior was reported.

According to an October 1999 VA orthopedic examination 
report, the examiner reviewed the veteran's medical records.  
The veteran complained of pain, weakness, stiffness, 
fatigability, lack of endurance, and sharp pain of the neck.  
He complained of numbness of the hands, weakness of the 
hands, and of radiating pain down the upper extremities.  He 
also reported low back pain that radiated to the lower 
extremities and he had numbness and weakness.  He was treated 
with Naprosyn and Flexeril and had a TENS machine that he 
used daily for chronic pain.  The veteran was in physical 
therapy and follow up with a neurologist and primary care 
physician frequently for the past year.  He saw these doctors 
more than 15 times during the past year.  Precipitating 
factors were turning the head, bending, and lifting more than 
five pounds.  Alleviating factors were neck brace, TENS 
machine, and hot pads.  The veteran used one Lofstrand 
crutch, an orthopedic bed, a TENS unit, an orthopedic pillow, 
and a Philadelphia collar.  He was unable to bend, lift 
objects more than 5 pounds from the floor, sit without pain 
for prolonged periods of time, stand without pain for long 
periods of time, or do household chores or yard work.

On examination, range of motion of the neck was flexion to 25 
degrees, extension to 15 degrees, lateral bending right and 
left to 10 degrees, and rotation to right and left to 5 
degrees.  Range of motion of the trunk was flexion to 15 
degrees and extension to 5 degrees, rotation right and left 
to 10 degrees, and lateral bending right and left to 5 
degrees.  The veteran complained of pain when attempting 
movements of all kinds of motion of the neck and lower back.  
There were severe spasms and tenderness from C1 to S1 of the 
paravertebral muscles, bilaterally.  The veteran had 
flattening cervical and lumbar spine lordosis.  There was 
mild listing to the left.  He had symmetric musculature of 
the back.  There were decreased deep tendon reflexes 
bilaterally.  Manual muscle test was essentially normal (5/5) 
for all upper extremities and 3.5-4/5 for the lower 
extremities.  He complained of pain of the back with all 
resisted movements of the extremities.  Straight leg raising 
caused pain at 30 degrees.  Results of the Spurling test were 
negative.

The diagnoses were clinical lumbosacral poly radiculopathy, 
status post lumbar laminectomy secondary to herniated nucleus 
pulposus in 1976, severe cervical discogenic disease, 
cervicodorsal paravertebral myositis, and lumbosacral 
paravertebral myositis.  The lumbosacral findings of pain, 
decreased range of motion, lower extremity strength, and 
decreased reflexes were secondary to the service-connected 
lumbar laminectomy.  The VA examiner opined that the veteran 
was not unemployable due to his service-connected laminectomy 
but should be restricted to light duty with frequent work 
breaks in whichever job he does perform.

Also in October 1999, VA neurological and orthopedic 
examiners agreed that the veteran's cervical disorder was 
unrelated to his service-connected back disability.

A December 1999 written statement from the veteran's former 
employer is to the effect that it was certified that the 
veteran was a member of the Puerto Rico Police. He joined the 
agency in August 1964.  Effective March 31, 1994, he received 
pension benefits for years of service.  At that time of his 
retirement, he fulfilled the role of sergeant.

In a May 2002 signed statement, the veteran said the evidence 
clearly showed that he was obliged to retire from the 
government of Puerto Rico (police) at age 53, without 
reaching the retirement age of 55, due to his back disability 
that diminished his retirement benefits.  He said he was 
continuously treated since October 1999 at the (VA) Ponce 
Satellite Clinic.  He also said that there was clear evidence 
that his normal functions as a policeman had to be eliminated 
due to his inability to perform the work for which he was 
trained.  He had to perform clerical activities for which he 
was untrained that caused him to advance his date of quitting 
his job.  

A December 2006 signed statement from a human resources 
administrative analyst with the Division of Nomination and 
Changes, is to the effect that the veteran was a member of 
the Police of Puerto Rico from August 3, 1964 to March 31, 
1994, when he sought retirement.  At the time of his 
retirement, the veteran was a sergeant.

In a January 2007 written statement, the veteran said he 
worked for the government of Puerto Rico for thirty years.  
During his last five years, he said that he worked on light 
duty due to his service-connected low back disability.  The 
veteran submitted a January 2007 signed statement from the 
manager of the Division of Pensioners' Affairs, certifying 
that the veteran enjoyed the benefits of pension for merit 
from the retirement system, effective April 1, 1994.

III.	Legal Analysis

In October 1996 the RO received the veteran's application for 
a TDIU.  He reported that he was unable to work since March 
1994.   The veteran reported having a high school education 
and work experience for the state police for thirty years.

A TDIU may be assigned where the combined schedular rating 
for the service-connected disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.  Unemployability associated with advancing age 
or intercurrent non-service-connected disability may not be 
considered in determining entitlement to a total compensation 
rating.  38 C.F.R. § 4.19.  Factors to be considered are the 
veteran's employment history and his educational and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

Under 38 C.F.R. § 4.16(a), if there is only one service-
connected disability, the disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

The sole fact that a veteran is unemployed for non-service-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15 (2006).  In 
evaluating a claim for a TDIU, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). As noted, 
consideration may not be given to the impairment caused by 
non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2006).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991). Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.

Marginal employment may also be held to exist, on a facts-
found basis, when earned annual income exceeds the poverty 
threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. 
App. 342 (2000).

The VA General Counsel concluded that the controlling VA 
regulations generally provided that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by such 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "Unemployability" is 
synonymous with the inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (1991).  
In determining whether a veteran is entitled to individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Thus, in deciding 
the claim, the Board may not favorably consider the effects 
of the veteran's non-service-connected disabilities with 
respect to their degree of interference with the veteran's 
employability.

Indeed, the Court stated that in order for a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes his case outside of the norm.  The sole 
fact that he is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, supra.  If total industrial 
impairment has not been shown, the VA is not obligated to 
show that a veteran is incapable of performing specific jobs 
in considering a claim for a total rating based on individual 
unemployability.  See Gary v. Brown, 7 Vet. App. 229 (1994).  
Appellant's age is not for consideration in evaluating the 
claims.  38 C.F.R. § 4.19.

Prior to November 14, 2003, the veteran's only service-
connected disability was his back disability, evaluated as 60 
percent disability since January 1980.  His combined 
disability evaluation was 60 percent since January 1980.  
Therefore, the veteran did meet the percentage prerequisites 
for entitlement to TDIU under 38 C.F.R. § 4.16(a) (one 
disability rated at least 60 percent, or a combined rating of 
70 percent or more, with one service-connected disability 
rated at 40 percent or more).  The Board must now consider 
whether his service-connected disability rendered him unable 
to obtain and retain substantial gainful employment prior to 
November 14, 2003.  See 38 C.F.R. §§ 3.321, 4.16(b).

In October 1999, the VA orthopedic examiner diagnosed the 
veteran with clinical lumbosacral poly radiculopathy, status 
post lumbar laminectomy secondary to herniated nucleus 
pulposus in 1976, severe cervical discogenic disease, 
cervicodorsal paravertebral myositis, and lumbosacral 
paravertebral myositis.  The lumbosacral findings of pain, 
decreased range of motion, lower extremity strength, and 
decreased reflexes were considered secondary to the service-
connected lumbar laminectomy.  However, in the VA orthopedic 
examiner's opinion, the veteran was not unemployable due to 
his service-connected laminectomy but should be restricted to 
light duty with frequent work breaks in whichever job he does 
perform.

As well, the October 1999 VA neurological and orthopedic 
examiners agreed that the veteran's cervical disorder was 
unrelated to his service-connected back disability.

Here, the record shows that the veteran has high school 
education and, after military service, had work experience as 
a police officer.  In his claim for a TDIU filed in October 
1996, the veteran reported that he last worked full time in 
March 1994.

However, the fact that a claimant is unemployed, retired, or 
not looking for work does not mean he is entitled to a TDIU.  
The issue in such cases is whether the claimant is capable of 
performing the physical and mental acts required by 
employment, not whether the claimant can find employment.  
See Van Hoose v. Brown, 4 Vet. App. at 363.

Upon review of the pertinent and objective evidence of 
record, the Board is of the opinion that, prior to November 
14, 2003, the veteran's service-connected back disability did 
not render him unemployable. 

Prior to November 14, 2003, the veteran had a 60 percent 
rating for his service connected disability of status post 
laminectomy with lumbar myositis.  This was his only service-
connected disability.  The competent and probative evidence 
of record does not show that his service-connected disability 
of status post laminectomy with lumbar myositis, standing 
alone, without regard to advancing age or non-service 
connected disabilities precluded him from engaging in any 
substantially gainful employment, as reported on the VA 
examination report in October 1999.  The statements from the 
veteran's prior employer, where he worked until 1994, show 
that he retired due to years of service.  It was indicated 
that he was assigned office work for six years prior to his 
retirement due to his back disability, and the evidence shows 
he worked eight hours a day during this time period and 
during the time he worked for the Puerto Rico police.  

It is further noted that the veteran was assigned the 60 
percent disability evaluation for his service-connected back 
disability from 1980, and then worked for 14 years at that 
level of disability.  As such, the veteran is not precluded 
from performing all forms of substantially gainful employment 
due to his service connected disability, and the 
preponderance of the evidence is against his claim for TDIU 
benefits for the period prior to November 14, 2003.

While the veteran's service-connected status post laminectomy 
with lumbar myositis caused some economic inadaptability 
prior to November 14, 2003, this is taken into account in the 
evaluation assigned that disability and there is no showing 
of total individual unemployability based solely on this 
disability without taking into account his other non-service 
connected disabilities.

For the reasons set forth above, it is not shown that the 
veteran is precluded from substantially gainful employment or 
is otherwise unemployable secondary to his service connected 
disability.  Thus there is no basis for an award of 
individual unemployability.  38 C.F.R. § 4.16.


ORDER

Prior to November 14, 2003, the claim for a TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


